DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In an amendment filed 12/01/2021, claims 1-2 and 12-14 have been amended. Currently, claims 1-9 and 11-21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-12, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170125448 A1), further in view of Tokuda (US 20170250377 A1).

wherein the display area comprises at least one profiled edge region, each profiled edge region comprises a plurality of edge pixels, the display panel further comprises a light shielding structure in the profiled edge region, and the light shielding structure comprises light shielding units in one-to-one correspondence to the edge pixels; at lease one of the edge pixels comprises a plurality of sub-pixels arranged side by side in a first direction, an orthographic projection of the light shielding unit on each sub-pixel covers a first end of a corresponding sub-pixel, (fig. 8b show display area and bezel area. Para 39-42, 48, 67-68.   So there is rows of pixels)
the first end is an end close to the non-display area in a second direction, a first boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel, (fig. 8b show display area and bezel area. Para 39-42, 48, 67-68.  The covered area by BM is close to the bezel area in the vertical direction.)
and the second direction is perpendicular to the first direction. (fig. 8b show display area and bezel area. Para 39-42, 48, 67-68. Row direction and vertical direction are perpendicular.)
However Park does not teach a boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel is an arc, wherein a concave direction of the first boundary line is the same as a concave direction of a second boundary line of the display area where the profiled edge region is 
However Tokuda teaches that the black matrix can be an arc shape (Para 70)
wherein a concave direction of the first boundary line is the same as a concave direction of a second boundary line of the display area where the profiled edge region is located; in a case that the second boundary line is a convex arc portion, the first boundary line is concave toward the non-display area along the second direction; and in a case that the second boundary line is a concave arc portion, the first boundary line is concave toward the display area along the second direction. (Para 70. 7-10. 904 shows the pixel can have a concave and convex shape depending on the black matrix being concave or convex shape.)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park with Tokuda to teach a boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel is an arc, wherein a concave direction of the first boundary line is the same as a concave direction of a second boundary line of the display area where the profiled edge region is located; in a case that the second boundary line is a convex arc portion, the first boundary line is concave toward the non-display area along the second direction; and in a case that the second boundary line is a concave arc portion, the first boundary line is concave toward the display area along the second direction in order to produce the predictable result of making the display with high picture where a 
	
Regarding claim 2, Park and Tokuda already teach the display panel according to claim 1, 
And Park and Tokuda further teaches wherein the first boundary line is concave to the non-display area along the second direction. (please note that the Tokuda already teaches the arc shape as shown in the rejection for claim 1)

	Regarding claim 3, Park and Tokuda already teach the display panel according to claim 1, 
And Park further teaches wherein the profiled edge region comprises a plurality of pixel groups arranged in a staircase manner, and the plurality of pixel groups comprise at least one of a first pixel group, a second pixel group, and a third pixel group; the first pixel group comprises at least two edge pixels in the same pixel column, the second pixel group comprises at least two edge pixels in the same pixel row, and the third pixel group comprises one edge pixel; (Fig. 8B show the pixel groups.  Para 48, 57)
in the pixel column direction, a shielding area S1 of the light shielding unit of the edge pixel in the first pixel group decrease by equal difference in a direction away from the non-display area, where 0<S1<SB, and in the pixel row direction, a shielding area S2 of the light shielding unit of the edge pixel in the second pixel group decreases by equal difference in a direction away from the non-display area, where 0<S2<SB, and SB 

Regarding claim 4, Park and Tokuda already teach the display panel according to claim 3,
However Park and Tokuda do not teach wherein, in the pixel row direction, a shielding area of the light shielding unit of two adjacent edge pixels in the second pixel group satisfies the following condition:
10% ≤ |S2a-S2b|/SB ≤30%;
wherein S2a and S2b are shielding areas of the light shielding units of two adjacent edge pixels in the second pixel group in the pixel row direction, respectively. 
However Park already teaches that the aperture ratio adjustment is adjusted based on the transmittance. (Para 57-59)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park and Tokuda to teach wherein, in the pixel row direction, a shielding area of the light shielding unit of two adjacent edge pixels in the second pixel group satisfies the following condition:
10% ≤ |S2a-S2b|/SB ≤30%;
wherein S2a and S2b are shielding areas of the light shielding units of two adjacent edge pixels in the second pixel group in the pixel row direction, respectively in order to produce the predictable result of making the display with high picture where a step-like pattern caused by such a dead zone is less visible to the user as long as the 

Regarding claim 5, please refer to rejection for claim 4 as the aperture ratio adjustment can be applied to the pixel column as well.

Regarding claim 6, please refer to the rejection for claim 6 as the aperture ratio adjustment can be applied to the pixel position as recited in claim 6.

Regarding claim 7, Park and Tokuda already teach the display panel according to claim 1,
And Park further teaches wherein the light shielding structure is a black matrix. (Para 11)

Regarding claim 9, Park and Tokuda already teach the display panel according to claim 1, 
And Park and Tokuda further teach wherein a boundary line of the profiled edge region is an arc convex to the non-display area or an arc convex to the display area. (see rejection for claim 1 and 2 as the arc is convex to display area)

Regarding claim 11, Park and Tokuda already teach the display panel according to claim 1, 


Regarding claim 12, refer to rejection for claim 1. 

Regarding claim 16, Park and Tokuda already teach the display panel according to claim 1, 
And Park further teaches wherein the light shielding unit has the same shielding area on the plurality of sub-pixels in the same edge pixel. (Fig. 5B Para 49-55.  The subpixels in the unit pixel have the same aperture)

Regarding claim 17, refer to rejection for claim 2.

Regarding claim 18, refer to rejection for claim 3. 

Regarding claim 19, refer to rejection for claim 4. 

Regarding claim 20, refer to rejection for claim 5.

Regarding claim 21, refer to rejection for claim 6.

Claims 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170125448 A1), in view of Tokuda (US 20170250377 A1), further in view of Ahn et al. (US 20100164883 A1).
Regarding claim 8, Park and Tokuda already teach the display panel according to claim 7, 
However Park and Tokuda do not teach wherein the display panel comprises an array substrate and a color filter substrate facing the array substrate, and the black matrix is located on the color filter substrate.
However Ahn teaches wherein the display panel comprises an array substrate and a color filter substrate facing the array substrate, and the black matrix is located on the color filter substrate.  (Para 28, 33. Fig. 2)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park and Tokuda with Ahn to teach wherein the display panel comprises an array substrate and a color filter substrate facing the array substrate, and the black matrix is located on the color filter substrate in order to produce the predictable result of image display with the display structure as taught by Ahn.

Regarding claim 13, refer to rejection for claim 1 in combination with claim 8.

Regarding claim 14, refer to rejection for claim 2. 

Regarding claim 15, refer to rejection for claim 3
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
On pages 10-12, applicant alleged that “In Park, a free-form display is disclosed which makes a step-like pattern adjacent to a free-form portion less visible. The free-form display has an active area and a bezel area, and at least part of a boundary between the active area and the bezel area has a free-form portion. The free-form portion comprises subpixel electrodes and a light blocking portion. A plurality of subpixel electrodes are placed in areas defined by a plurality of gate lines and a plurality of data lines that intersect each other. A light blocking portion has openings exposing the subpixel electrodes, respectively, and is arranged to overlap the gate lines and the data lines. The active area comprises subpixel areas where the subpixel electrodes are placed, and a non-pixel area where no subpixel electrodes are placed. The openings of the light blocking portion adjacent to the non-pixel area, are made in different sizes (see Abstract of Park}.
As recognized by the Examiner in the Office Action, Park does not teach a boundary line between the orthographic projection of the light shielding unit on one sub- pixel and the corresponding sub-pixel is an arc. Based on this, itis clear that Park does not disclose, teach or suggest the features about the concave direction of the first boundary line (i.e., the boundary line between the orthographic projection of the light shielding unit onto one sub-pixel and the corresponding sub-pixel).
Therefore, Park does not disclose the features that “a concave direction of the first boundary line is the same as a concave direction of a second boundary line of the 
Neither Tokuda nor Ahn can cure the deficiencies of Park.
Tokuda discloses a method of manufacturing the display device 7100 including the plurality of sub-pixels disposed in a matrix, wherein opening portions 904 correspond to the transmission regions 204 and 208 of the green sub-pixel and the white sub-pixel are exposed in each of pixels 902 by photolithography using the photomask 900 shown in FIG. 9A, and the light-shielding film 236 formed at the exposed portions is removed. Then, a color resist that selectively transmits green or white light is coated in the region where the light-shielding film 236 is removed (see paragraph [0070)).
lt can be seen from FIG. 9A that the transmission regions of the sub- pixel are formed into a circle. However, Tokuda is only focused on the formation of a single sub-pixel, but does not concern the shape of the display area including a plurality of sub-pixels, let alone the relationship between the concave direction of the first boundary line and the concave direction of the second boundary line of the display area. 
Therefore, Tokuda is silent about the above features.”
Examiner finds the argument not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Park already teaches gradient transmission of the edge pixels through use of black matrix as shown in para 39-42, 48, 67-68, then Tokuda teaches that the pixel can have concave or convex edge portion with use of concave or convex shaped black matrix as shown in paragraphs 70 and 7-10, and 904 of Figure 9A shows the pixel can have a concave and convex shape depending on the black matrix being concave or convex shape. Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Park with Tokuda to teach a boundary line between the orthographic projection of the light shielding unit on one sub-pixel and the corresponding sub-pixel is an arc, wherein a concave direction of the first boundary line is the same as a concave direction of a second boundary line of the display area where the profiled edge region is located; in a case that the second boundary line is a convex arc portion, the first boundary line is concave toward the non-display area along the second direction; and in a case that the second boundary line is a concave arc portion, the first boundary line is concave toward the display area along the second direction in order to produce the predictable result of making the display with high picture where a step-like pattern caused by such a dead zone is less visible to the user as long as the step like gradient is achieved with shape being concave, convex or flat. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HANG LIN/Primary Examiner, Art Unit 2626